Reversed and Remanded and Memorandum Opinion filed August 28, 2003








Reversed and Remanded and Memorandum Opinion filed
August 28, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00292-CV
____________
 
FIRST HEALTH STRATEGIES (TPA), INC., FIRST HEALTH
BENEFITS ADMINISTRATORS CORP., U.S. SECURITY ASSOCIATES, INC., and U.S.
SECURITY EMPLOYEE BENEFIT PLAN, Appellants
 
V.
 
HERMANN HOSPITAL, Appellee
 

 
On
Appeal from the 61st District Court
Harris
County, Texas
Trial
Court Cause No. 97-45953
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a second amended judgment signed March
5, 2003.  On June 19, 2003, the parties
filed a joint motion to reverse the judgment and render judgment that appellee Hermann Hospital take
nothing against appellants U.S. Security Associates, Inc., U.S. Security
Employee Benefit Plan, First Health Strategies (TPA), Inc., and First Health
Benefits Administrators Corp.  See
Tex. R. App. P. 42.1.  The motion is granted.
By separate order filed this date, the cause of Steve
Rodriguez against U.S. Security Associates, Inc., was severed from this cause
and filed under a new appellate case number, 14-03-00292-CV, styled Steve
Rodriguez v. U.S. Security Associates, Inc. 
That portion of the trial court=s second amended judgment signed
March 5, 2003, is undisturbed by this opinion and judgment, and the new appeal
filed under our number 14-03-00892-CV remains an active appeal.




Accordingly, the second amended final judgment in favor of
Hermann Hospital is reversed, and the cause of Hermann Hospital against First
Health Strategies, (TPA), Inc., First Health Benefits Administrators Corp.,
U.S. Security Associates, Inc., and U.S. Security Employee Benefit Plan is
remanded to the trial court for severance, if necessary, and entry of judgment
that Hermann Hospital take nothing against appellants U.S. Security Associates,
Inc., U.S. Security Employee Benefit Plan, First Health Strategies (TPA), Inc.,
and First Health Benefits Administrators Corp., with each party bearing its own
costs in both the trial court and in this Court.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.